Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date is recognized as 12/18/2018 in continuity with KR 10-2018-0164070.

Information Disclosure Statement
The IDS submitted 06/18/2021 has been considered by the Examiner.

Claim Objections
Claims 1, 3-6, 8-10, 12-15, 17, and 18 are objected to because of the following informalities:  The claim language refers to “analyzing a location” and “analyzed location”, however, from the context of the claim language, the intended meaning seems to be establishing, setting, or computing a location. Examiner suggests using one of these words as an alternative translation better in line with the intended meaning. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “driving information collection unit”, “terrain information collection unit” and “vehicle location analysis unit” as they appear in Claim 10 and all subsequent dependent claims. 

	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner found the relevant structure for the “units” on Page 12, “The navigation device 300 includes a basic components required to provide a navigation service, and may include, for example, an input/output interface, a memory, a processor, and the like.”, along with Figure 2., which shows the units as part of the Navigation Device 300, where the units are thus generic computer components configured to perform their described function, or the units are programs stored in memory of navigation device 300. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 1, 4-6, 10, and 13-15 are rejected for the language, “when the terrain information [is / is not] collected.” – In claims 1 and 10, this conditional limitation is only provided after the step of collecting such information, or in the words, the claims recite an incongruent logical order. Further, for all recitations of this language, it is unclear if ‘when’ refers to a causal relation, or a mere temporal relation. For instance, in the sentence “I walk to school when the bus is late”, it could be interpreted as walking to school because the bus is late, or the child may walk to school every day, and one on of those days, the bus also happened to be late, which is not why they were walking. For the purpose of compact prosecution, Examiner is presuming the causal interpretation of the language applies.  
Claims 11-15, 17, and 18  are rejected as they cross multiple statutory categories. Because the claims outline an apparatus, but recite method steps, it is unclear when the limitations would be violated. Examiner suggests, --is configured to set a location-- instead of “sets a location”, --is configured to obtain indoor map information-- instead of “obtains indoor map information”, and so on. Appropriate correction is required.
Claims 2, 3, 11, and 13 are rejected for containing limitations with insufficient antecedent basis. Claims 2 and 11, “the terrain information unit collects terrain information”, it unclear if it is the same terrain information as respectively recited by prior claims 1 and 10, or if this is a new terrain information. For the purpose of compact prosecution, Examiner is presuming these are the same terrain information. 
Claim 4, 5, 13, and 14 recite that a user input may be set as a reference point when terrain information is not collected, and that GPS signal may be set as reference point when terrain information is not selected. However, under the broadest reasonable interpretation of terrain information, both a user input and a GPS signal may be construed as forms of terrain information. Appropriate correction is required. 
Claims 6 and 15 recite that the analysis unit “sets a location of the vehicle analyzed through the GPS signal” – but it is unclear if this is the same location of the vehicle analyzed through the GPS signal as recited in prior claims 5 and 14 respectively. For the purpose of compact prosecution, Examiner is interpreting the limitations of Claims 6 and 15 as further limitation of the process as recited in claims 5 and 14 respectively. 
Claims 2-9, 11-18 are rejected as they depend on claims rejected under 35 U.S.C. 112(b). Appropriate correction is required. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101


Regarding Claim 1,
	Step 1:
	Claim 1 describes a “method” thus falls under the statutory category of a process. 
	Step 2(a), Prong I:
	Independent Claim 1 includes limitations that recite an abstract idea (bolded below):
Claim 1 Recites:
A method of analyzing a location of a vehicle in a navigation device, the vehicle location analysis method comprising: 
collecting driving information of the vehicle through an on board diagnosis (OBD) scanner of the vehicle;
and collecting terrain information with respect to topographic features located around the vehicle
analyzing a location of the vehicle based on the driving information and the terrain information, when the terrain information is collected.
	The examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. The determinations and analysis made upon data can simply be performed mentally. 


	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea, underlined above, are, in terms of components, only amounts to collecting data. Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity/structure as these limitations merely apply the process of Claim 1 via generic computer activity, and further, do not move beyond mere data gathering. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).	 
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, what is left over is merely collecting data.  These limitations merely apply the process of Claim 1 via generic computer activity. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The collection of driving data and terrain data recited does not outline anything beyond basic technology that is almost universally used in vehicle control methods. The claim is ineligible.



Regarding Claim 10,
As Claim 10 is the apparatus claim corresponding to the apparatus of Claim 1, reciting identical limitations, merely with the introduction of “a navigation device” and “units”, which refer to generic computer technology, and thus, Claim 10 is also rejected under 35 U.S.C. 101

Regarding Claims 2-9, 11-18
	The claims that depend on Claim 1 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. These merely act to further limit the abstract idea, and are themselves conventional technology being used in a predictable manner, and thus not introduce material beyond the recitation of a mental process. Altogether, the claim limitations are not integrated into a practical application. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10-13,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghadiok (US 20180045519 A1), herein after referred to simply as Ghadiok.

Regarding Claim 1, 
Ghadiok discloses the following limitations, 
A method of analyzing a location of a vehicle in a navigation device, the vehicle location analysis method comprising: (Abstract, “A method for localization and mapping, including recording an image at a camera mounted to a vehicle, the vehicle associated with a global system location;”)
collecting driving information of the vehicle through an on board diagnosis (OBD) scanner of the vehicle; (Paragraph [0031], “Examples of secondary location systems that can be used include: global navigation systems (e.g., GPS), a cellular tower triangulation system, trilateration system, beacon system, dead-reckoning system (e.g., using the orientation sensors, optical flow, wheel or motor odometry measurements, etc.), or any other suitable location system.”)
and collecting terrain information with respect to topographic features located around the vehicle (Paragraph [0013], “As shown in FIG. 1, the method 100 for precision localization includes: detecting a landmark proximal the vehicle; determining the vehicle position relative to the detected landmark;”)
analyzing a location of the vehicle based on the driving information and the terrain information, when the terrain information is collected. (Paragraph [0015], “ When global navigation locations are used, the high-precision location can be used to refine the concurrently recorded and/or previously determined location estimates. When dead-reckoning systems are used, the high-precision location can be used to correct or eliminate drift (e.g., location error) and/or reset the reference point for the dead-reckoning system (e.g., reset the location error, set the location error to a zero value or another suitable value, etc.).”)

Regarding Claim 10, 
Claim 10 is the corresponding apparatus for the method of Claim 1. Claim 10 only introduces the structural elements of generic computer technology, which are already present in material used for the disclosure of Claim 1. Therefore, because the limitations of Claim 1 are disclosed, as shown above, the limitations of Claim 10 are also disclosed. 

Regarding Claim 2,
Ghadiok, as shown, discloses all of the limitations of Claim. Ghadiok further discloses the following limitations, 
wherein the collecting of terrain information includes: collecting terrain information on a feature recognized by at least one of a short-distance communication terminal, a camera, a sensor, a suspension, a black box, and a barcode reader that are mounted on the vehicle. (Paragraph [0030], “Examples of the landmark detection system include: optical sensor(s) (e.g., monocular camera, stereo camera, multispectral camera, hyperspectral camera, visible range camera, UV camera, IR camera); antenna (e.g., BLE, WiFi, 3G, 4G, 5G, Zigbee, 802.11x, etc.), acoustic sensors (e.g., microphones, speakers), rangefinding systems (e.g., LIDAR, RADAR, sonar, TOF), or any other suitable sensor.” and Abstract, “A method for localization and mapping, including recording an image at a camera mounted to a vehicle”)

Regarding Claim 11, 
Claim 11 is the corresponding apparatus for the method of Claim 2. Because the limitations of Claim 2 are disclosed, as shown above, the limitations of Claim 11 are also disclosed. 

Regarding Claim 3, 
Ghadiok, as shown, discloses all of the limitations of Claim 1. Ghadiok further discloses the following limitations, 
wherein the analyzing of the location of the vehicle includes: setting the location of the vehicle analyzed through the terrain information as a reference point; (Paragraph [0013], “As shown in FIG. 1, the method 100 for precision localization includes: detecting a landmark proximal the vehicle; determining the vehicle position relative to the detected landmark;”)
and analyzing the location based on the reference point and the driving information. (Paragraph [0015], “ When global navigation locations are used, the high-precision location can be used to refine the concurrently recorded and/or previously determined location estimates. When dead-reckoning systems are used, the high-precision location can be used to correct or eliminate drift (e.g., location error) and/or reset the reference point for the dead-reckoning system (e.g., reset the location error, set the location error to a zero value or another suitable value, etc.).”)
Regarding Claim 12, 
Claim 12 is the corresponding apparatus for the method of Claim 3. Because the limitations of Claim 12 are disclosed, as shown above, the limitations of Claim 12 are also disclosed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 13 are rejected under 35 U.S.C. 103 as being obvious over Ghadiok, further in view of Sidhu (US 20130018629 A1), herein after referred to simply as Sidhu. 

Regarding Claim 4 
Ghadiok, as shown, discloses all of the limitations of Claim 3. However, Ghadiok does not disclose the following limitations,
wherein the analyzing of the location includes: setting a location of a point selected through user input as a reference point when the terrain information is not collected;
and analyzing the location of the vehicle based on the reference point and the driving information. 
	However, this is taught by Sidhu, which discloses a user input as the absolute position basis for dead reckoning (Paragraph [0037], “The dead reckoning is performed based on a known starting position (e.g., a position determined by GNSS module 302, a position identified by a beacon as discussed below, a position specified by a user of device 300 (e.g., by providing a user input of the position on a map), etc.).”
	It would have been obvious to one of ordinary skill of the art, before the effective filing date of the claimed invention, to modify the positioning system of Ghadiok with the user input reference point of Sidhu, as doing so benefits the combination in a situation where GPS and imagining are unavailable. Further, the combination is a simple substitution yielding predictable results. 

Regarding Claim 13, 
Claim 13 is the corresponding apparatus for the method of Claim 4. Because the limitations of Claim 4 are disclosed, as shown above, the limitations of Claim 13 are also disclosed. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being obvious over Ghadiok, further in view of Cho (US 20050049787 A1), herein after referred to simply as Cho. 

Regarding Claim 5, 
Ghadiok, as shown, discloses all of the limitations of Claim 3. Ghadiok further discloses the following limitation, 
wherein the analyzing of the location of the vehicle includes: setting the location of the vehicle analyzed through the GPS signal as a reference point when the terrain information is not collected; (Paragraph [0030] “The secondary location system functions to determine (e.g., estimate, calculate, measure, receive, etc.) the vehicle location, and can be used in conjunction with and/or in lieu of the precision location system and/or method.” – ergo, when the vehicle exist the primary location system, being the visual location system, it may instead rely on GPS signaling (Paragraph [0031], “Examples of secondary location systems that can be used include: global navigation systems (e.g., GPS)”)
analyzing the location based on … the driving information (Paragraph [0031], “Examples of secondary location systems that can be used include:  … dead-reckoning system (e.g., using the orientation sensors, optical flow, wheel or motor odometry measurements, etc.),”
However, Ghadiok does not disclose the following limitation, 
and analyzing the location of the vehicle based on the reference point and the driving information.
	However, this is taught by Cho, which teaches that GPS location may be combined with relative driving information to produce a position estimate (Paragraph [0014], “In order to overcome the above problems, a navigation system has been developed wherein a gyroscope capable of computing a moving direction angle of a vehicle and an odometer capable of computing a moving distance are combined in a GPS. The above system is called a GPS/dead-reckoning combination system because it provides a reference position value needed for a dead-reckoning operation using a GPS receiver.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the position determination of Ghadiok with the absolute and relative combination of multiple measurements as taught by Cho, as doing so improves the use of secondary systems in absence of terrain information, and further, is a simple substitution of elements yielding predictable results to one of ordinary skill in the art. 

Regarding Claim 14, 
Claim 14 is the corresponding apparatus for the method of Claim 5. Because the limitations of Claim 5 are disclosed, as shown above, the limitations of Claim 14 are also disclosed. 




Claims 6 and 15 are rejected under 35 U.S.C. 103 as being obvious over Ghadiok, further in view of Cho and Davies (US 5944132 A), herein after referred to simply as Davies.

Regarding Claim 6, 
The combination of Ghadiok and Cho, as shown, discloses all of the limitations of Claim 5. Ghadiok further discloses the following limitation, 
wherein the analyzing of the location of the vehicle includes: setting a location of the vehicle analyzed through … a primary system … as the reference point, when [location accuracy falls below a threshold] [with respect to recently collected terrain information] (Paragraph [0015], “When dead-reckoning systems are used, the high-precision location can be used to correct or eliminate drift (e.g., location error) and/or reset the reference point for the dead-reckoning system (e.g., reset the location error, set the location error to a zero value or another suitable value, etc.). The precise location determination and/or location estimate correction can be performed: when the vehicle is within a predetermined distance of the landmark, when the landmark is detected, in real time, when the location error has exceeded and/or met a threshold value, or at any other suitable time.”
And Cho, further, already discloses 
[using] the GPS signal as the reference point … when the terrain information is not additionally collected (Paragraph [0014], “In order to overcome the above problems, a navigation system has been developed wherein a gyroscope capable of computing a moving direction angle of a vehicle and an odometer capable of computing a moving distance are combined in a GPS. The above system is called a GPS/dead-reckoning combination system because it provides a reference position value needed for a dead-reckoning operation using a GPS receiver.”, where, in the combination, this GPS system is only used when terrain information is not being additionally collected)
wherein the analyzing of the location of the vehicle includes: setting a location of the vehicle analyzed through the GPS signal as the reference point, when the terrain information is not additionally collected while the vehicle moves more than a preset reference distance from a point corresponding to a recently collected terrain information.
	While Ghadiok discloses the use of a combined location analysis, and the threshold usage of a dead reckoning system up until a given accuracy, and the combination of Ghadiok and Cho disclose that GPS and dead reckoning systems can be used together, the combination does not disclose that the threshold, when a new reference point must be selected, is based on a preset reference distance from the collection of a prior data point. Specifically, in Paragraph [0015] of Ghadiok, “The precise location determination and/or location estimate correction can be performed: when the vehicle is within a predetermined distance of the landmark, when the landmark is detected, in real time, when the location error has exceeded and/or met a threshold value, or at any other suitable time”, gives two alternatives, the location error from an absolute reference point exceeding a threshold, or the distance from a landmark, where the location error is not a preset reference distance, and the preset reference distance from a landmark is not a preset reference distance from a point corresponding to recently collected terrain information in Examiner’s presumed interpretation of the claim language. Under the broadest reasonable interpretation, the landmark and the radius of distance (Ghadiok, Figure 5, “predetermined zone”) is sufficient to meet the claim language, however, this interpretation would be insufficient for addressing the subsequent Claim 7 depending on this rejection, and thus the modification is made here. This use of a preset reference distance is taught by Davies, which discloses a distance limitation for the safe use of dead reckoning in vehicle navigation (Column 2, Line 15-24, “According to the invention, the step of steering the vehicle along a path preferably includes, stopping the vehicle should the distance the vehicle travels reach an acceptable safety level proportion of the determined safe distance. Preferably, the vehicle is movable by means of wheels and the step of determining the distance the vehicle travels is done by a distance determination device. The distance determination device counts the number of revolutions of at least one of the wheels of the vehicle and determines the distance traveled as a function of the number of revolutions.”, and Column 9, Lines 26-33, “By ‘approaching boundary 100’ it is meant that the caddy apparatus travels along its path 112 associated with distance Z for a distance that is an acceptable safety level proportion of distance Z. For example, if distance Z is fifty meters and the safe margin of error of the GPS system is five meters, than the caddy apparatus can safely travel forty-five meters, or 90% of distance Z. 90% is the safety level proportion.”, where boundary 100, multiplied by the safety level proportion, is the preset distance from a recently collected absolute position signal), which can stand in for the use of a location accuracy triggering the reset of a reference point as has been taught by Ghadiok. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination’s reference setting of absolute position and the hand-off from terrain information to GPS signaling, with the use of a distance limit as taught by Davies, as doing so provides a means of ensuring safe progression of vehicle navigation, and a predictable transition between the reference setting modes, and further, is a simple substitution of elements yielding predictable results. 

Regarding Claim 15, 
Claim 15 is the corresponding apparatus for the method of Claim 6. Because the limitations of Claim 6 are disclosed, as shown above, the limitations of Claim 15 are also disclosed. 



Claims 7 and 16 are rejected under 35 U.S.C. 103 as being obvious over Ghadiok, further in view of Cho, Davies, and Ciprian (US 6317683 B1), herein after referred to simply as Ciprian.

Regarding Claim 7, 
The combination of Ghadiok, Cho, and Davies, as shown, discloses all of the limitations of Claim 6. However, the combination does not disclose the following limitation, 
wherein the reference distance is set based on at least one of a vehicle average speed, a driving habit, and a road condition 
While the combination teaches that dead reckoning may only proceed off a reference point up to a preset distance multiplied by a safety factor, it does not disclose that how this safety factor may be adjusted. However, this is taught by Ciprian, which discloses that a sensor may detect if a dead-reckoning system is reporting data more or less accurately based on at least a road condition, (Column 23, Lines 36-43, “With respect to the speed pulse sensor (or odometer), the reported error may be consistent over long periods of time, or may vary due to various conditions. For example, if the speed pulse sensor is based upon wheel speed and the vehicle is traveling on wet or icy roads (as detected by another sensor) where the wheel may have poor traction, the measurement error of the speed pulse sensor be greater than when the vehicle is traveling on dry pavement.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to determine the safety factor of the combination based on the measurement accuracy determination taught by Ciprian, as a more accurate measurement can reliable move up the boundary 100 taught in Davies, and a less accurate measurement requires a greater margin of safety upon the boundary 100, as the application of a known margin of error to the dead reckoning system simply outputs a variable safety factor as the result of that upper boundary of error. Thus, the modification is a simple substitution of elements, yielding predictable results.  
Regarding Claim 16, 
Claim 16 is the corresponding apparatus for the method of Claim 7. Because the limitations of Claim 7 are disclosed, as shown above, the limitations of Claim 16 are also disclosed. 

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being obvious over Ghadiok, further in view of Mirzaei (US 20150052460 A1), herein after referred to simply as Mirzaei.

Regarding Claim 8, 
Ghadiok, as shown, discloses all of the limitations of Claim 1. However, Ghadiok does not disclose the following information, 
further comprising: obtaining indoor map information for a building when the vehicle is detected as having entered the building based on the analyzed location of the vehicle. 
	However, this is taught by Mirzaei, which discloses determining a mobile device is within a building, and then providing indoor map information to that device (Paragraph [0085], “According to another embodiment, the indoor localization system and the outdoor localization system can run in parallel. Both localization systems can be used in parallel when the user is in the vicinity of the building for a more accurate location determination. Additionally, when both localization systems are used in parallel, map application 300 can use the more accurate measurements from either system. For example, if the more accurate measurements determine that the user is within the building, then map application 300 can present to the user the information that is provided by the more accurate localization system.” Paragraph [0086], “Additionally, the indoor localization system can determine the floor that the user is on. Map application 300 can present (e.g., display) different floor maps (e.g., maps of different floor in a shopping mall) based on the floor determination.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the navigation system of Ghadiok with the indoor navigation of Mirzaei, as this expands the environments in which a vehicle navigation system may function. Further, the combination could be performed using known methods, yielding predictable results. 

Regarding Claim 17, 
Claim 17 is the corresponding apparatus for the method of Claim 8. Because the limitations of Claim 8 are disclosed, as shown above, the limitations of Claim 17 are also disclosed. 

Regarding Claim 9, 
The combination of Ghadiok and Mirzaei, as shown, discloses all of the limitations of Claim 8. Mirzaei further already discloses the following limitations, 
wherein the obtaining of the indoor map information includes: obtaining indoor map information on a floor of the building in which the vehicle is located, when the floor of the building in which the vehicle is located is confirmed based on the analyzed location of the vehicle (Paragraph [0086], “Additionally, the indoor localization system can determine the floor that the user is on. Map application 300 can present (e.g., display) different floor maps (e.g., maps of different floor in a shopping mall) based on the floor determination.”)

Regarding Claim 18, 
Claim 18 is the corresponding apparatus for the method of Claim 9. Because the limitations of Claim 9 are disclosed, as shown above, the limitations of Claim 18 are also disclosed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is (571)272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666